DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the rod being longer than the tube is from the first end of the tube to the second end of the tube, the rod having at least one bend” must be shown or the feature(s) canceled from claim 30.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the 

Specification
The abstract of the disclosure is objected to because of the implied and legalistic language (e.g. “Various embodiments described herein”). There are other examples.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by WO2013/006832A1.
An energy harvesting connector (¶0002), comprising: 
a duct (figures 1 & 2) containing an incompressible fluid 170 and extending from a first end of the energy harvesting connector to a second end of the energy harvesting connector (figures F1 to F2); 
a first membrane (190a/b) disposed over the first end and a second membrane (200a/b; ¶0045) disposed over the second end (figures 1 & 2); 
a first magnet (140 left figures 1 & 2) coupled to the first membrane (coupled by fluid); and 
a second magnet (140 right figures 1 & 2) coupled to the second membrane (coupled by fluid), the first and second magnets being fluidically coupled to each other by the incompressible fluid such that a first motion by the first magnet causes a second motion by the second magnet (figures 2A to 2E).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/006832A1.
WO2013/006832A1 does not specify that the first and second membrane is a piezoelectric material. 
At the time the invention was made it would have been well known to one of ordinary skill in the art to design the membranes of WO2013/006832A1 from piezoelectric material. Well settled case law has shown that merely selecting a known material on the basis of suitability for its intended use is not grounds for a patent, In re Leshin, 125 USPQ 416.  

Allowable Subject Matter
Claims 4-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-16, 18-19, 21-22, 24-26, 28 & 30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  “the rod being longer than the tube is from the first end of the tube to the second end of the tube, the rod having at least one bend, and the rod passing through the tube from the first end of the tube to the second end of the tube”.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101. The examiner can normally be reached Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649